Order entered September 28, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01197-CR

                         EDWARD LERON SATCHELL, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 6
                                  Dallas County, Texas
                          Trial Court Cause No. F12-24811-X

                                           ORDER
       The appellate record shows that on August 25, 2014, following voir dire, a hearing was

held before the trial court in this case to determine the voluntariness and admissibility of

appellant’s statement, State’s Exhibit 24. On the following day, August 26, 2014, shortly before

the start of trial, the trial court announced that, after reviewing case law, it had decided the

statement was admissible and that the Miranda warnings were appropriate and sufficient.

However, the appellate record does not contain any findings of fact and conclusions of law.

Article 38.22 section 6 of the Texas Code of Criminal Procedure provides that “[i]f the statement

has been found to have been voluntarily made and held admissible as a matter of law and fact by

the court in a hearing in the absence of the jury, the court must enter an order stating its

conclusion as to whether or not the statement was voluntarily made, along with the specific
findings of facts upon which the conclusion was based, which order shall be filed among the

papers of the cause.” See TEX. CODE CRIM. PROC. ANN. art. 38.22 § 6.

       We hereby ORDER the trial court to enter an order stating its conclusion as to whether

or not the statement was voluntarily made, along with the specific findings of facts on which that

conclusion was based, and to file a supplemental clerk’s record no later than THIRTY DAYS

from the date of this order.

       This appeal is ABATED to allow the trial court to comply with the above order. The

appeal shall be reinstated following receipt of the supplemental clerk’s record.




                                                     /s/     DAVID L. BRIDGES
                                                             JUSTICE